


117 HR 3701 IH: Protecting Infrastructure and Promoting the Economy Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3701
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Mr. Delgado (for himself, Mr. Cartwright, Ms. Norton, Ms. Sewell, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish water infrastructure grant programs.


1.Short title This Act may be sited as the Protecting Infrastructure and Promoting the Economy Act or the PIPE Act. 2.Wastewater infrastructure discretionary grant program (a)EstablishmentSubject to the availability of appropriations, not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a wastewater discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in wastewater infrastructure projects.
(b)Eligible entitiesAn entity eligible to receive a grant under the program is— (1)a Federal, State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;
(2)a Tribal government or consortium of Tribal governments; (3)a State infrastructure financing authority; and
(4)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)). (c)Eligible projects (1)In generalA project eligible to be carried out with funds under the program includes—
(A)the construction of publicly owned treatment works; (B)the construction, repair, or replacement of decentralized wastewater treatment systems that treat municipal wastewater or domestic sewage;
(C)measures to manage, reduce, treat, or recapture stormwater of subsurface drainage water; (D)measures to reduce the demand for publicly owned treatment works capacity through water conservation, efficiency, reuse, and green infrastructure;
(E)measures to reduce energy consumption needs for publicly owned treatment works; (F)measures to improve the resiliency of publicly owned treatment works to climate change, extreme weather, sea-level rise, and other hazards;
(G)measures to reduce the discharge of perfluoroalkyl and polyfluoroalkyl substances into the environment through publicly owned treatment works; and (H)any other wastewater infrastructure project the administrator determines is appropriate.
(2)Other federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received prior assistance— (A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or (C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).
(3)No increased bonding authorityAmounts made available under the program may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986. (d)Application (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.
(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application. (3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).
(e)Selection
(1)Criteria
(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program. (B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—
(i)issue a notice of funding opportunity for the program; and (ii)include in the notice the selection criteria established under subparagraph (A).
(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects— (A)for which a Federal grant would assist in completing an overall financing package for the project; and
(B)that would help bring publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) into compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). (3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—
(A)on an equitable geographical basis; and (B)in a manner that balances the needs of urban, suburban, and rural communities.
(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program. (f)Requirements (1)Total state limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.
(2)Federal share
(A)In generalSubject to subparagraph (B), the Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent. (B)WaiverThe Administrator may waive the requirement of subparagraph (A).
(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section. (h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372).
(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program. (j)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031.
(2)AvailabilityFunds made available to carry out this section shall be available until expended. (3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program.
(k)Davis-Bacon
(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors or subcontractors on projects carried out in whole or in part using a grant under the program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
(l)Buy americaNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)). 3.Drinking water infrastructure discretionary grant program (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a drinking water discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in drinking water infrastructure projects.
(b)Eligible entitiesAn entity eligible to receive a grant under the program is— (1)a State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;
(2)a Tribal government or consortium of Tribal governments; (3)a State infrastructure financing authority; and
(4)a community water system or nonprofit noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)). (c)Eligible projects (1)In generalA project eligible to be carried out with funds under the program includes—
(A)planning, design, siting, preconstruction and construction activities related to replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems; (B)for public water systems for which one or more sources of drinking water is contaminated with perfluoroalkyl or polyfluoroalkyl substances that meet or exceed federal or state drinking water health advisory levels or standards—
(i)treatment measures to reduce the detectible levels of perfluoroalkyl or polyfluoroalkyl substances; and (ii)measures to connect the public water system to a new drinking water source;
(C)connecting households using well water to a public water system; (D)replacing lead pipes or service lines;
(E)measures that would bring public water systems into compliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and (F)any other drinking water infrastructure project that the Administrator determines to appropriate.
(2)Other federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received prior assistance— (A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or (C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).
(3)No increased bonding authorityAmounts made available under the program may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986. (d)Application (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.
(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application. (3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).
(e)Selection
(1)Criteria
(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program. (B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—
(i)issue a notice of funding opportunity for the program; and (ii)include in the notice the selection criteria established under subparagraph (A).
(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects— (A)for which a Federal grant would assist in completing an overall financing package for the project; and
(B)that would help bring public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) into compliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.). (3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—
(A)on an equitable geographical basis; and (B)in a manner that balances the needs of urban, suburban, and rural communities.
(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program. (f)Requirements (1)Total state limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.
(2)Non-federal share
(A)In generalThe non-Federal share of the cost of a project carried out with a grant under the program shall be not less than 20 percent. (B)Other federal sourcesAn eligible entity receiving a grant under the program may use funds provided from other Federal sources to meet the non-Federal share requirement under subparagraph (A).
(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section. (h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)).
(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program. (j)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031.
(2)AvailabilityFunds made available to carry out this section shall be available until expended. (3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program.
(k)Davis-Bacon
(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors or subcontractors on projects carried out in whole or in part using a grant under the program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
(l)Buy americaNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)).  